DETAILED ACTION
This action is responsive to Applicant’s response filed 1/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 1/25/2022 is acknowledged.  The traversal is on the grounds that groups I and II can be examined without placing an undue burden on the Examiner.  This is not found persuasive because Examining claims to the apparatus and method require different search strategies, groups/subgroups, and syntaxes such that an undue search/examination burden is placed on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
As such, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 

Claim Status
Claims 1-20 are pending.
Claims 18-20 are withdrawn.
Claims 1 and 11 are currently amended.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: In Fig. 1: 118, 126, 130, and 136.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities: line 3 should read “controls power to any one of…” to correct the grammatical error.

Claim Interpretation
To clarify the record, the Examiner notes that the claims recite “a controller that…” or “the controller provides…” (emphasis added), which merely recite an intended use of the controller. As such, they are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
If Applicant intends the controller limitations to be structurally limiting in their entirety, the Examiner suggests amending the claims to read “a controller, configured to…” or “wherein the controller is further configured to…”. In the interest of compact and expedited prosecution, the Examiner interprets the controller limitations of claims 1-17 as intended uses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. 2015/0047566) in view of Ranish (US Patent 8,772,055).
Regarding claim 1, Sanchez teaches a substrate processing apparatus (par. [0016] and Fig. 1A, entirety), comprising: 
a process chamber ([0016] and Fig. 1A, process chamber #100); 
a substrate support disposed inside the process chamber ([0016] and Fig. 1A, substrate support #106 disposed inside chamber #100); 
a plurality of lamps ([0021] and Fig. 1A, array of lamps #102) arranged in a lamphead ([0021] and Fig. 1A, lamphead #145) and positioned proximate to the substrate support (see Fig. 1A, lamps #102 arranged proximate to support #106 at a lower side);


Sanchez does not teach a controller that differentially adjusts power to individual lamps of the plurality of lamps based on a direction of the flow path.
However, Ranish teaches a controller (Ranish – C5, L14 and Fig. 1, controller #160) that differentially adjusts power to individual lamps of the plurality of lamps (Ranish – C5, L14-16: controller separately adjusts power delivered to each lamp) based on a direction of the flow path (Ranish – C5, L10-26: controller receives data from sensors at upstream/downstream side of substrate and adjusts lamp intensity accordingly).
Sanchez and Ranish both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the claim limitations “configured to direct a purge gas in a lateral flow path across the substrate support to an exit gas port”, and “that differentially adjusts power to individual lamps of the plurality of lamps based on a direction of the flow path” are merely intended uses and are given patentable weight to the extent that 
Additionally, the Examiner notes that “an exit gas port” has not been positively recited as a structural feature of the apparatus, and instead is introduced as part of an intended use of the “inlet gas port”. Applicant may consider amending the claim to recite “an exit gas port” in a new clause that positively recites it as a feature of the apparatus.

Regarding claim 2, Sanchez teaches wherein the plurality of lamps (Sanchez - [0021] and Fig. 1A, array of lamps #102) are provided in at least two zones (see annotated Fig. 1A below, zones A-C), and each of the zones include two or more lamps (see below).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 3, Sanchez teaches wherein the at least two zones are concentric (see below, A-C centered around shaft #132) and comprise an inner zone (as below, “A”), a central zone (as below, “B”) and an outer zone (as below, “C”), the 

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 4, Sanchez teaches wherein the flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

Sanchez does not teach wherein the controller controls power any of one or more select lamp zones positioned at the leading edge or the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) controls power any of one or more select lamp zones positioned at the leading edge or the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the “flow path” is an operational state of the apparatus (flowing gas during processing) and not a structural feature of the apparatus itself, thus anything it “defines” (leading/trailing edge of the support) is part of the same intended use. Additionally, the controller limitation is also interpreted as an intended use since the language “the controller controls” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 5, Sanchez teaches wherein the one or more select lamp zones positioned at the leading edge or the trailing edge is part of a concentric arrangement (see annotated Fig. 1A below, zones A-C concentrically formed around shaft #132).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 6, Sanchez does not teach wherein the controller provides power that is higher or lower to any select lamp zones at the leading edge than anywhere else.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 7, Sanchez does not teach wherein the controller provides power that is higher or lower to any select lamp zones at the leading edge than anywhere else.
However, Ranish teaches wherein the controller provides power that is higher or lower to any select lamp zones at the leading edge than anywhere else (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).


To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 8, Sanchez teaches wherein the flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Sanchez does not teach wherein the controller controls power to the lamps in the outer concentric zone positioned at the leading edge and the trailing edge.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the “flow path” is an operational state of the apparatus (flowing gas during processing) and not a structural feature of the apparatus itself, thus anything it “defines” (leading/trailing edge of the support) is part of the same intended use. Additionally, the controller limitation is also interpreted as an intended use since the language “the controller controls” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 9, Sanchez does not teach wherein the controller provides power that is higher to lamps at the leading edge as compared to power provided to other lamps.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 10, Sanchez does not teach wherein the controller provides power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller provides power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).


To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 11, Sanchez teaches a substrate processing apparatus (par. [0016] and Fig. 1, entirety), comprising: 
a process chamber ([0016] and Fig. 1A, process chamber #100); 
a substrate support disposed inside the process chamber ([0016] and Fig. 1A, substrate support #106 disposed inside chamber #100); 
an array of lamps ([0021] and Fig. 1A, array of lamps #102) arranged in a lamphead ([0021] and Fig. 1A, lamphead #145) and positioned proximate to the substrate support (see Fig. 1A, lamps #102 arranged proximate to support #106 at a lower side), the array of lamps comprising at least an inner zone and an outer zone (see annotated Fig. 1A below, inner zone “A” and outer zone “C”), the outer zone 

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale

an inlet gas port ([0023] and Fig. 1A, gas inlet #174) configured to direct a purge gas ([0029]: purge gas may be supplied) in a lateral flow path across the substrate support to a gas exit port ([0023] and Fig. 1A, left to right towards gas outlet #178);Page 3PATENTApp. Ser. No.: 16/529,066Atty. Dkt. No.: 44014907US02
Sanchez does not teach a controller that adjusts power to the lamps in the outer zone based on a direction of the flow path.
However, Ranish teaches a controller (Ranish – C5, L14 and Fig. 1, controller #160) that adjusts power to the lamps in the outer zone (Ranish – C5, L14-16: controller separately adjusts power delivered to each lamp) based on a direction of the flow path (Ranish – C5, L10-26: controller receives data from sensors at upstream/downstream side of substrate and adjusts lamp intensity accordingly; C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
Sanchez and Ranish both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the 

To clarify the record, the claim limitations “configured to direct a purge gas in a lateral flow path across the substrate support to an exit gas port”, and “that adjusts power to the lamps in the outer zone based on a direction of the flow path” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sanchez apparatus would be capable of performing the intended uses as set forth above.
Additionally, the Examiner notes that “an exit gas port” has not been positively recited as a structural feature of the apparatus, and instead is introduced as part of an intended use of the “inlet gas port”. Applicant may consider amending the claim to recite “an exit gas port” in a new clause that positively recites it as a feature of the apparatus.

Regarding claim 12, Sanchez teaches wherein the flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Sanchez does not teach wherein the controller controls power to the lamps in the outer concentric zone positioned at the leading edge or the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) controls power to the lamps in the outer concentric zone positioned at the leading edge or the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates, see lamps as arranged in Ranish Fig. 1 identically to those in Sanchez, as in zone “C” above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the “flow path” is an operational state of the apparatus (flowing gas during processing) and not a structural feature of the apparatus itself, thus anything it “defines” (leading/trailing edge of the support) is part of the same Claim Interpretation) section as above.

Regarding claim 13, Sanchez does not teach wherein the controller provides power to a portion of the lamps at the leading edge while providing a lower power level to other lamps in the outer zone.
However, Ranish teaches wherein the controller provides power to a portion of the lamps at the leading edge while providing a lower power level to other lamps in the outer zone (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).
	
To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 14, Sanchez does not teach wherein the controller provides power to a portion of the lamps at the leading edge and the trailing edge while providing a lower power level to other lamps in the outer zone.
However, Ranish teaches wherein the controller provides power to a portion of the lamps at the leading edge and the trailing edge while providing a lower power level to other lamps in the outer zone (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 15, Sanchez teaches wherein the flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves 

Sanchez does not teach wherein the controller controls power to the lamps in the outer zone positioned at the leading edge and the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) controls power to the lamps in the outer zone positioned at the leading edge and the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the “flow path” is an operational state of the apparatus (flowing gas during processing) and not a structural feature of the apparatus itself, thus anything it “defines” (leading/trailing edge of the support) is part of the same intended use. Additionally, the controller limitation is also interpreted as an intended use since the language “the controller controls” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 16, Sanchez does not teach wherein the controller provides power that is higher to lamps at the leading edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller provides power that is higher to lamps at the leading edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Regarding claim 17, Sanchez does not teach wherein the controller provides power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

To clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Particularly, the controller limitation is interpreted as an intended use since the language “the controller provides” does not establish the subsequent operation as a structural limitation of the claim (see Claim Interpretation) section as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US Patent 5,108,792) teaches a double-domed reactor with upper and lower lamps (Fig. 1). Moslehi (US Patent 5,268,989) teaches a multi-zone chamber illuminator with process control sensors/feedback (Fig. 5). Anderson (US Patent 5,650,082) teaches profiled substrate heating with zone control (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/					/Benjamin Kendall/                   Examiner, Art Unit 1718                                     Primary Examiner, Art Unit 1718